WIGGINTON, Judge.
Appellant appeals the trial court’s order modifying the final judgment of dissolution of the marriage of the parties by changing primary custody of the parties’ two minor children from appellant to appellee. Noting especially the extraordinary burden imposed upon a noncustodial parent seeking to modify a prior award of custody, we reverse due to lack of findings in the order on appeal and lack of evidence in the record showing a substantial change in circumstances that adversely affects the children’s best interests. See Peaden v. Slatcoff, 522 So.2d 959 (Fla. 1st DCA 1988); Zediker v. Zediker, 444 So.2d 1034 (Fla. 1st DCA 1984); Culpepper v. Culpepper, 408 So.2d 782 (Fla. 2d DCA 1982).
REVERSED.
ERVIN and THOMPSON, JJ., concur.